                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

CHRISTIAN TOBIN, MATTHEW
TRENT, JEFF DAVENPORT, ANDY
KRAJEWSKI, COREY NELSON and
FORREST CAMPBELL,

                Plaintiffs,

v.                                                          Case No.: 2:18-cv-616-FtM-38MRM

GREATER NAPLES FIRE RESCUE
DISTRICT,

                Defendant.
                                                 /

                                      OPINION AND ORDER1

        Before the Court is United States Magistrate Judge Mac R. McCoy’s Report and

Recommendation (Doc. 43). Judge McCoy recommends denying the parties’ Joint Notice

of Compromise (Doc. 41) without prejudice to filing a renewed motion to approve the

settlements to address the deficiencies identified in the Report and Recommendation.

Neither party objects to the Report and Recommendation, and the time to do so has

expired.

        A district judge “may accept, reject, or modify in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). The district

judge “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id. And “[t]he judge




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a f ailed hyperlink does not affect this Order.
may also receive further evidence or recommit the matter to the magistrate judge with

instructions.” Id.

       After examining the file independently, and upon considering Judge McCoy’s

findings and recommendations, the Court accepts and adopts the Report and

Recommendation.

       Accordingly, it is now

       ORDERED:

       (1)    The Report and Recommendation (Doc. 43) is ACCEPTED and ADOPTED

and the findings incorporated herein.

       (2)    The parties’ Joint Notice of Compromise (Doc. 41) is DENIED WITHOUT

PREJUDICE.

       (3)    The parties shall file a renewed motion to approve the settlements to

address the issues identified in this Report and Recommendation (Doc. 43) by April 2,

2020, and provide the relevant information needed for this Court to conduct a meaningful

analysis of the proposed settlements.

       (4)    Given the settlement, the parties are reminded they may consent to the

assigned Magistrate Judge conducting “any or all proceedings,” including review of the

settlement and entry of final judgment. See 28 U.S.C. § 636(c)(1). Of course, the parties

“are free to withhold consent without adverse substantive consequence.”         Id. at §

636(c)(2). At this time, the parties have not consented. So on or before March 26, 2020,

the parties are DIRECTED to file either one of two documents: (1) a completed copy of

the consent form attached to the FLSA Scheduling Order (Doc. 15 at 7); OR (2) a joint

notice simply stating they do not consent to the assigned Magistrate Judge.




                                           2
      DONE and ORDERED in Fort Myers, Florida this 13th day of March, 2020.




Copies: All Parties of Record




                                       3
